Citation Nr: 0731569	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-38 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right tibia stress fracture.

2.  Entitlement to service connection for bilateral shin 
splints.




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1991 to 
February 1993.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from July 2004 and January 2005 decisions by the RO in 
Winston-Salem, North Carolina.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for further 
development and consideration.


REMAND

In November 2006 the RO certified this appeal to the Board.  
Subsequently, the veteran submitted for consideration in his 
appeal a letter dated in February 2007 from his private 
physician (P J. M., M.D., of Eastern Carolina Internal 
Medicine).  The RO forwarded this new evidence to the Board 
without first considering it and issuing a supplemental 
statement of the case (SSOC).  See 38 C.F.R. § 19.31(b), 
19.37(b) (2007).

When notifying the veteran in the November 2006 letter that 
his appeal was being certified to the Board, the RO explained 
that he had 90 days to submit additional evidence directly to 
the Board (if the Board did not decide his appeal before 
then).  And his February 2007 submission of his private 
doctor's statement was within that grace period.  When the 
Board receives pertinent evidence that was not initially 
considered by the RO, the evidence generally must be referred 
to the RO for review.  See 38 C.F.R. § 20.1304(c) (2007).  
Evidence is not pertinent if it does not relate to or have a 
bearing on the issue or issues on appeal.  Id.  An exception 
is made if this procedural right of initial RO review is 
waived by the veteran, or if the Board determines that the 
benefit or benefits to which the evidence relates may be 
fully allowed on appeal without such referral.  Id.  A waiver 
by the veteran must be in writing or, if a hearing on appeal 
is conducted, the waiver must be formally and clearly entered 
on the record orally at the time of the hearing.  Id.

The February 2007 letter is relevant to the veteran's claims 
for service connection because it pertains to one of the 
determinative issues in this appeal - the current existence 
of a disability or disabilities.  More specifically, the 
physician states in the letter that the veteran has 
experienced shin pain for at least four years and that this 
pain limits him, including his ability to exercise.  This 
statement is significant because both of the claims for 
service connection presently on appeal involve the veteran's 
lower legs.  Since he has not waived initial consideration of 
this evidence in question by the RO, and since the Board also 
does not have enough information to fully allow the claims at 
this point, a remand is required so the RO can initially 
consider this additional, pertinent evidence.  Id.

Additionally, the Board's preliminary review of the record 
reveals the RO denied the veteran's claims for service 
connection because there was no medical evidence that he was 
then currently suffering from a disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999) and Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) (Service connection presupposes a 
current diagnosis of the claimed disability).  In the January 
2005 rating decision, the RO indicated the veteran's service 
medical records (SMRs) confirmed he had sustained a fracture 
of his right tibia while in the military and that he had 
numerous complaints and several instances of treatment for 
shin pain.  Since, however, the file contained no evidence of 
residuals of that injury in service, to establish chronic 
(meaning permanent) resulting disability, the RO denied the 
claim.  Id.  

The recently submitted February 2007 letter, however, 
indicates the veteran may indeed have current disability 
since he has experienced shin pain for at least four years.  
That said, pain alone, without a diagnosed or identifiable 
underlying malady or condition, cannot substantiate a claim 
for service connection.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Still, though, the mere fact that he 
currently suffers from shin pain, and indeed has chronically 
for at least the last four years, a condition for which he 
was repeatedly treated in service, 


in turn triggers VA's duty to assist him with his claim by 
providing him an examination to obtain a medical opinion 
indicating whether he has a current underlying diagnosis (to 
account for his shin pain) and, if so, whether this diagnosis 
is traceable to his military service - including in terms of 
the relevant complaints he had while in service and the 
pertinent treatment he received.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007). 

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to determine the etiology 
of his shin pain.  The examiner should 
first indicate an underlying diagnosis 
for the shin pain.  The examiner should 
then indicate whether this underlying 
diagnosis is at least as likely as not 
(meaning 50 percent or more probable) 
related to a disease or injury incurred 
in service, keeping in mind the 
numerous instances during service when 
the veteran had relevant complaints and 
received pertinent treatment.  The 
examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.  And to facilitate making 
this important determination, the 
examiner must review the claims file 
for the veteran's pertinent medical and 
other history, including a complete 
copy of this remand.

2.  Then readjudicate the claims in 
light of the additional evidence, 
including the results of this 
VA examination and considering the 
February 2007 letter from the veteran's 
private physician.  If the claims are 
not granted to the veteran's 
satisfaction, send him a SSOC 
addressing this additional evidence.  


Give him an opportunity to respond to 
the SSOC before returning the file to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



